Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 06/21/2022. Claims 1, 3-4, 9, 11, 16 and 18 are amended. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 16 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims  1, 9 and 16 are amended to recite “a camera included in the head portion of the robot and located in the environment with the user to capture an image of the arrangement, wherein the image is received by the robot over a network”. It is unclear how “wherein the image is received by the robot over a network” while the “camera” is “included in the head portion of the robot”. It is additionally unclear how “the image”  “received by the robot over a network” is evaluated “by the processor”. For purpose of examination, the claims will be interpreted to recite “...wherein the processor receives the image of the arrangement from the robot over a network”.
In claims 1, 9 and 16, “the mathematical challenge generated by the robot” lacks antecedent basis.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0064]), a computer readable storage medium (claims 9-15), as used herein, is not to be construed as being transitory signals per se. Additionally (paragraph [0026]), hardware-based modules include self-contained components such as chipsets, specialized circuitry and one or more memory devices (claims 9-15).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich et al. (US 20150125835 A1) (Wittich) in view of Marcus et al. (US 20120009557 A1) (Marcus) and Freeman (US 20140342331 A1) and Ziegler et al. (US 20070198128 A1) (Ziegler).
Re claims 1, 9 and 16:
	[Claim 1]  Wittich teaches or at least suggests a method for assisted-learning with a portable computing device (Figures 1B, 1C and associated text; ¶ 2: a teaching or an instructional device), the method comprising: requesting, by a processor of a computing system, that a user complete a challenge by arranging real-world objects to form an arrangement according to the challenge (¶ 55: user is prompted to initiate an assembly process for the device in front of the camera or other image capturing device); activating, by the processor, a camera of a portable computing device located in the environment with the user to capture an image of the arrangement, wherein the image is received from the portable computing device over a network (at least ¶ 13: the image of the assembled part is transmitted to a remote location for image processing; ¶ 53: Laptop computer 122 includes a camera 121; ¶ 55: … the camera will capture an image of the partially assembled device or structure… .the camera may be triggered by the user or, if the camera is comprised of a video device, the image may be captured by automatically saving a particular static image after the absence of motion is detected after a predetermined time has elapsed; ¶ 110: a program for performing an exemplary method of the invention or an aspect thereof is situated on a carrier wave such as an electronic signal transferred over a data network. Suitable networks include the Internet, a frame relay network, an ATM network, a wide area network (WAN), or a local area network (LAN)); evaluating, by the processor, the arrangement using a visual recognition engine to determine whether the arrangement successfully completes the challenge; and providing, by the processor, at least one of a visual feedback and an audible feedback to the user (at least ¶ 4: In the event that the image captured does not conform to the reference standard alternative audio and visual feedback is provided; ¶ 56:…feedback may comprise of audio signals…If the assembly is correct, the image will be shown within the confines of the standard outline superimposed on the display. If the assembly is incorrect, the part of the assembly that does not conform is highlighted by superimposing an outline of the non-conforming part on the device in a second color on the display, such as red).
Wittich further teaches of control function to activate a timer feature wherein the assembly operation is timed and scored (¶ 54) and that the image capturing step may be controlled by the user or automatically triggered by the absence of motion in a captured video frame (¶ 55). However, Wittich appears to be silent on receiving, by the processor, an input from the user that the arrangement is complete. Wittich is further silent on the challenge being a mathematical challenge. Nonetheless, the concept and advantages of the above claimed features were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Marcus (at least ¶ 3: provide a mathematical result in response to computer generated questions or prompts;  ¶ 35: a button 34 which initiates the generation of the block location information and character identification information by the working platform, and also triggers the transfer of the information to the processing device 22… structures other than button 34 may be used in alternative embodiments, such as for example a conventional mouse; ¶ 36: when a user of the system according to the present invention is finished arranging the blocks 20 on the platform 28, the user depresses button 34, and the generation and transfer of information is initiated). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich the old and well known button/mouse input feature and the use of object assembly to teach mathematical concepts as taught by Marcus in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide additional or alternative option of allowing a user to submit an answer to a prompt on command. This would additionally allow using block assembly operations for providing mathematical results.
Wittich further appears to be silent on but Marcus teaches or at least suggests locating a group of real-world objects of a specific type from an environment containing a plurality of real-world objects of multiple different types and arranging the group of real-world objects to form an arrangement according to the mathematical challenge and determining whether i) the group of the real-world objects is a correct type of real-world object, and ii) the arrangement of the group of real- world objects successfully completes the mathematical challenge (at least ¶ 27: a plurality of blocks 20, each containing an alphanumeric character on a surface thereof. The alphanumeric characters may include letters, numbers and/or punctuation marks. In an alternative embodiment of the invention, it is contemplated that the blocks 20 include pictures or symbols such as the sun, moon, animals, etc., in addition to or instead of the alphanumeric characters; ¶ 30: a working platform 28 for supporting the blocks 20 and for generating character -identification and block information; ¶ 35: block location information and the character identification information; ¶ 36: when a user of the system…is finished arranging the blocks 20 on the platform 28, the user depresses button 34, and the generation and transfer of information is initiated…the block location information and character identification information may converted to a digital signal, which may be transmitted over the line 32 to the CPU 30; ¶ 40: identify not only the character information, but also the location of a block on the working platform relative to other blocks; ¶ 54: child has arranged the blocks 20 in what he or she believes to be the correct response to the question  – the child answering the question as noted is required to recognize and associate each alphanumeric block with the information imprinted on the surface of the each block (amounts to locating each type of block and properly arranging the correct type of blocks to be the correct response to the question. The determination of answer correctness based on identification and location of blocks requires determining i) the group of the real-world objects is a correct type of real-world object, and ii) the arrangement of the group of real- world objects successfully completes the mathematical challenge). Hence, it would have been obvious to one of ordinary skill in the art to have incorporated the block location information and the character identification information of Marcus (correct block type and location) within the teachings of Wittich so as to predictably yield enhanced system and method for providing recursive feedback during an assembly operation that would allow identification of whole words, phrases and/or mathematical results.
Wittich in view of Marcus appears to be silent on but Freeman teaches or at least suggests evaluating, by a processor, using a visual recognition engine to determine from a group of the real-world objects a type and a shape of real-world objects (at least ¶ 8: images captured by the cameras…may be used for a variety of purposes; ¶ 10: cameras may be used to capture images of a scene for later review…or to be transmitted to a remote site in real time for review; ¶ 99: analysis module 158 can implement an object detection algorithm that analyzes the images from one or more of the cameras 119, 120, 122 and/or the representation to automatically detect and identify objects, such as medical devices, body parts, and/or anatomical features…the analysis module 158 can detect and identify objects based on features such as shape, color, size, location, and/or other features…identified objects can be labeled in the representation; ¶ 100: object detection and identification tasks carried out by the analysis module 158; ¶ 114:…object-class detection…; ¶ 117). It is apparent from the above that, images captured from the one or more cameras of Freeman may be used for a variety of purposes including determining from a group of the real-world objects a type and a shape of real-world objects as this would be no more than the predictable use of a prior art element according to established function. See KSR Int. Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of providing feedback for assembly of objects based on comparison of images of the assembly to images of a standard assembly, one would have looked to the known image analysis technique of Freeman for detecting and identifying objects to allow a user to complete a mathematical challenge by locating a group of real-world objects of a specific type and a specific shape from an environment containing a plurality of real-world objects of multiple different types and shapes to allow evaluating, by the processor, arrangement using a visual recognition engine to determine whether i) the group of the real-world objects is a correct type and a correct shape of real-world object, and ii) the arrangement of the group of real-world objects successfully completes the mathematical challenge; and providing, by the processor, at least one of a visual feedback and an audible feedback to the user so as to predictably yield enhanced system and method for providing recursive feedback during an assembly operation that would allow monitoring and enhancing the performance of students in real time during the assembly operation and, in turn, help pinpoint problem areas that can be addressed by additional focused training (Freeman: ¶ 5).
	Wittich in view of Marcus and Freeman appears to be silent on but Ziegler which relates generally to autonomous mobile robots for interacting with people and, more specifically, to autonomous mobile robots for assisting persons with various tasks (¶ 2) teaches or at least suggests a method for assisting with a robot including a head portion and a body portion, a camera included in the head portion of the robot (at least ¶ 102:…an autonomous mobile robot 10 is shown in FIGS. 1A and 1B. The robot 10 has a body 12, one or more wheels 14, and a head 16…; ¶ 105: The head 16 also contains a display 26 used for facial animation, and which may be adapted for videoconferencing, multimedia applications, menu input, etc. As shown in FIG. 1B, the head 16 of the robot 10 may also contain one or more cameras 28…; ¶ 227:…The robot may also be used as a find tool, for keys or remote controls or the like. If equipped with suitable object recognition capability (e.g., scale invariant feature transform based object recognition and appropriate learning and database routines), the robot may maintain a list of people or things that it is currently tracking within the environment (e.g., according to where they were observed last)). It would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of using interactive computing devices, one would have looked to take advantage of technological progress made in the field of robotics, by using the autonomous robotic device of Ziegler as this would have yielded the predictable result of enhanced system and method for providing recursive feedback during an assembly operation that allows determining whether the arrangement of the group of real-world objects successfully completes the mathematical challenge generated by the robot, and providing, by the processor, at least one of a visual feedback on a display included in the head portion of the robot and an audible feedback to the user as claimed because the robotic device of Ziegler is simply an alternative or additional interactive device used to assist the user complete the mathematical challenge. This would advantageously provide an entertainment environment as it would allow the robotic device of Ziegler to act as a friendly tutor that communicates with the user via its voice and through the aid of the display which effectively show, for example, the graphics needed for the interactive assembly operation.
	[Claim 9]  The claim is directed to a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for assisted-learning with a robot including a head portion and a body portion, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
	[Claim 16]  The claim is directed to a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for assisted-learning with a robot including a head portion and a body portion, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
Re claim 3:
	[Claim 3]  Wittich in view of Marcus, Freeman and Ziegler teaches of the method of claim 1, further comprising: detecting, by the processor, that the arrangement is not successfully captured by the camera of the robot; providing, by the processor, feedback to the user to reposition the portable computing device to improve image capturing of the arrangement; and activating, by the processor, the camera to capture digital data representing the arrangement (at least Wittich: ¶ 4: In the event that the positive feedback is not generated, the user is prompted to reassemble the components until such positive feedback is generated; ¶ 79: If the user fails to, the user is given an opportunity to again assemble the device and present the device to the camera for imaging. The processor will then compare the reassembled device to the first reference standard).
Re claims 4, 11 and 18:
	[Claims 4, 11 and 18]  Wittich in view of Marcus, Freeman and Ziegler appears to be on wherein providing visual feedback comprises: displaying, by the processor, a congratulatory message on the display included in the head portion of the robot, and initiating, by the processor, a musical sequence. Nonetheless, in the Non-Final Rejection dated 05/10/2022, the Examiner took OFFICIAL NOTICE that the concept and advantages of prerecorded music and congratulatory messages were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed fact taken in the rejection dated 05/10/2022 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been an obvious matter of choice to one skilled in the art at the time before the effective filing date of the invention to have incorporated negative scoring within the teachings of Lee as an alternative to zero scoring for incorrect assembly completion. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Wittich in view of Marcus, Freeman, Ziegler and admitted prior art by using well known and effective educational tools such as prerecorded music and congratulatory messages so as to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would lift morale and motivation of users.
Claims 2, 5-8, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich in view of Marcus, Freeman and Ziegler, as applied to claims 1, 9 and 16 and further in view of Lee (US 20170018198 A1).
Re claims 2, 10 and 17:
	[Claims 2, 10 and 17]  Wittich in view of Marcus, Freeman and Ziegler appears to be on wherein the mathematical challenge requires the user to stack a predetermined number of real-world objects in the environment. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (at least ¶ 100: number of blocks correctly placed; ¶ 137: the number of blocks used in play). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich in view of Marcus, Freeman and Ziegler the old and well known number of blocks determining feature as taught by Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional scoring options by determining the number of blocks correctly placed.
Re claims 5, 12 and 19:
	[Claims 5, 12 and 19]  Wittich in view of Marcus, Freeman and Ziegler appears to be silent on but Lee teaches of increasing, by the processor, a score of the user in a game mode, in response to determining that the user successfully completed the mathematical challenge (at least abstract: Tangible Geometric Games (TAG-Games), which are a play-based assessment tools; ¶ 165: assembly game is scored based on individual designs based on whether the design is completed correctly…3 points are given for a correct 2-by-2 pattern if the correct completion time is less than or equal to 7 seconds, and 2 points are given if more than 7 seconds is required for the correct completion). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of scoring assembly of objects, one would have incorporated within the teachings of Wittich in view of Marcus, Freeman and Ziegler the old and well known block assembly scoring method of Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide scoring options to positively reward users for correct assembly.
Re claims 6, 13 and 20:
	[Claims 6, 13 and 20]  Wittich in view of Marcus, Freeman and Ziegler appears to be on decreasing, by the processor, the score of the user, in response to determining that the user did not successfully complete the mathematical challenge. However, Lee teaches zero points are given for an incorrect completion (¶ 165). Nonetheless, in the Non-Final Rejection dated 07/13/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of negative scoring were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed fact taken in the rejection dated 07/13/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been an obvious matter of choice to one skilled in the art at the time before the effective filing date of the invention to have incorporated negative scoring within the teachings of Lee as an alternative to zero scoring for incorrect assembly completion. 
	In view of the foregoing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Wittich in view of Marcus, Freeman and Ziegler by using well known scoring methods such as negative scoring as taught by Lee in view of admitted prior art so as to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would allow providing scoring options to negatively reward users for incorrect assembly completion and, in turn, remind users to avoid silly mistakes.
Re claims 7 and 14:
	[Claims 7 and 14]  Wittich in view of Marcus, Freeman and Ziegler appears to be on wherein the visual recognition engine counts a number of real-world objects in the image to be compared with a number of real-world objects required in the mathematical challenge. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (at least ¶ 100: number of blocks correctly placed; ¶ 137: the number of blocks used in play). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich in view of Marcus and Freeman the old and well known number of blocks determining feature as taught by Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional scoring options by determining the number of blocks correctly placed.
Re claims 8 and 15:
	[Claims 8 and 15]  Wittich in view of Marcus, Freeman and Ziegler appears to be on but Lee teaches wherein the mathematical challenge requires the user to sort a predetermined number of real-world objects according to a size of each of the real-world objects (at least ¶ 79: a memory game that involves remembering a sequence of images and then replaying them back using a SIG-Block. A sequence of images is displayed by flashing each image at a time and the user replays the image sequence by rotating the block and placing it with the correct face up sequentially; ¶ 82: Assembly, Shape Matching, and Sequence Memory; ¶ 146: shape/sequence memory; ¶ 151: SIG-Blocks for mathematics education, by representing geometric shapes/sizes with a corresponding real number and simple algebraic operations). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of scoring assembly of objects, one would have incorporated within the teachings of Wittich in view of Marcus, Freeman and Ziegler the old and well known shape/sequence memory features of Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional ways of providing mathematics education.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
	Applicant's arguments in regard to the rejections under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715